DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         KENNETH SICILIANO,
                             Appellant,

                                      v.

                        CHRISTINA SICILIANO,
                              Appellee.

                                No. 4D17-831

                               [March 22, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael G. Kaplan, Judge; L.T. Case No. 16-005869 (59).

  Shaib Y. Rios, Fort Lauderdale, for appellant.

  No brief filed on behalf of appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., MAY and DAMOORGIAN, JJ., concur.

                           *          *           *

  Not final until disposition of timely filed motion for rehearing.